Name: 2006/843/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Maritime Safety Agency for the financial year 2004
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/124 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Maritime Safety Agency for the financial year 2004 (2006/843/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Maritime Safety Agency for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0103/2006), 1. Notes the following figures for the accounts of the European Maritime Safety Agency for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 (6) Revenue Community subsidies 12 800 2 630 Other revenue 5 2 Total budget revenue (a) 12 805 2 632 Expenditure Staff  Title I of the budget Payments 3 594 647 Appropriations carried over 143 66 Operating expenditure  Title II of the budget Payments 635 238 Appropriations carried over 684 315 Operational expenditure  Title III of the budget Payments 437 13 Appropriations carried over 2 074 155 Total budget expenditure (b) 7 567 1 434 Balance (c = a - b) 5 238 1 198 Appropriations carried over and cancelled 251  Exchange-rate differences - 1 0 Balance of the budget implementation for the financial year (d) 5 488 1 198 Variation in automatic carry-overs of appropriations and invoices to be received 2 089 399 Variation in investments for the financial year 242 11 Variation in debts (Commission) - 5 489 - 1 198 Depreciation for the financial year - 43 - 3 Variation in advances to suppliers 56  Outturn of the economic adjustments for the financial year (e) 2 343 407 2. Approves the closure of the accounts of the European Maritime Safety Agency for the financial year 2004; 3. Instructs its President to forward this decision to the Executive Director of the European Maritime Safety Agency, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Joseph BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 9. (2) OJ C 332, 28.12.2005, p. 30. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 208, 5.8.2002, p. 1. Regulation as last amended by Regulation (EC) No 724/2004 (OJ L 129, 29.4.2004, p. 1). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The data for the financial year 2003 have been restated in order to comply with the principle of accruals-based accounting. NB: Variations in totals are due to the effects of rounding.